Citation Nr: 1627884	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  08-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2011, the Board issued a decision denying entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a May 2012 Order, the Court vacated the July 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In February 2013, the Board remanded the claim for additional development.  Upon completion of the development, the appeal was returned to the Board, which again denied the claim in a May 2014 decision, which the Veteran also appealed to the Court.  In September 2015, the Court issued a Memorandum Decision, vacating the May 2014 Board decision and remanding the appeal for action in accordance with the Court's decision. 

In April 2016 and May 2016, the Board received additional evidence from the Veteran that was not initially considered by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  The Veteran waived AOJ consideration of this evidence.  Id.  Therefore, the Board may consider this evidence in adjudicating the claim.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.
 

FINDINGS OF FACT

1.  The Veteran is service connected for PTSD, evaluated as 70 percent disabling; carpal tunnel syndrome of the right wrist, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; carpal tunnel syndrome of the left wrist, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as 0 percent disabling; the combined evaluation is 90 percent.  

2.  Resolving all reasonable doubt in the Veteran's favor, throughout the period on appeal, the Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) before the Board decides the claim.

II. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).
Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

The Veteran claims that he is unable to work due to service-connected PTSD, which has been rated as 70 percent disabling throughout the pendency of the claim.  Thus, his PTSD alone meets the schedular criteria for a TDIU throughout the pendency of his claim.  38 C.F.R. § 4.16(a).  Other service-connected disabilities include carpal tunnel syndrome of the right wrist, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; carpal tunnel syndrome of the left wrist, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as 0 percent disabling.  The Veteran's combined evaluation is 90 percent.  Thus, the question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA outpatient treatment records show that the Veteran dropped out of school in the 10th grade and did not obtain a GED.  When the Veteran filed his application for a TDIU in September 2006, he was working full time at Rover's Lodge, a family-owned bar and restaurant, where he began working in 1988.  

On his September 2006 application for a TDIU, the Veteran indicated that he had earned $26,000 in the past 12 months and that his monthly earned income was $1,628 ($19,536/year).  His income exceeded the poverty threshold, which was $10,294 for one person in 2006.  In fact, his earned income for the prior 12 months was over twice the poverty threshold.  In an October 2012 letter, his agent stated that his income in the family business has remained about twice the poverty threshold since 1989.  The Veteran reportedly retired at age 65 in 2011, although some notes indicate that he was "retired, but work[ed] in the family business (bar/café) as a manager."  Therefore, it is unclear what role, if any, he maintains in the family business.  Nevertheless, the Veteran and his agent argue, his employment is in the family's business, which is a protected work environment, is no more than marginal employment and that the Veteran is otherwise unemployable.  The Board agrees.  

The Veteran argues that he would not have had a job but for his family's business and that this constitutes marginal or "sheltered" employment.  His sister, EY, submitted a statement in February 2006 in which she relates that the family had owned a business for more than 70 years and that when her brother, the Veteran, needed a job, they gave him the position of "permittee."  EY indicated that she and her sister were aware that the Veteran had problems with drinking and occasional outbursts and that if he were anyone else, they would not have hired him.  She said that she and her sister kept a close eye on him when things "start to get out of hand."  In a September 2011 letter, EY reported that she had noticed a personality change in the Veteran over the prior two years.  She said that he would get angry for no reason and that his voice would get very loud.  She said she felt this was bad for the business and that customers were beginning to shy away. 

A May 2007 VA mental health note states that the Veteran reported that he "attempted" to work at the family-owned bar/grill.  The clinician, a registered nurse, stated that it was "clear to this writer and to [the Veteran] that if it weren't for his sisters, he would/could not sustain any work."  The basis for this opinion was the provider's finding that the Veteran's PTSD was chronic and severe, which manifestations included anger and mood instability and feeling down, a-motivational, agitated, and  "'kind of out of it.'"

In addition, the Veteran submitted an April 2016 private vocational report.  The vocational evaluator reviewed the claims file, including the Veteran's education and work history and the statements of EY, and found that the Veteran is unable to sustain substantially gainful competitive employment even at the sedentary level of work and had been unable to do so since beginning his sheltered employment with the family business.  In support of this opinion, the evaluator found that it is likely that the Veteran's symptoms would require frequent absences from work, excessive breaks during the workday and accommodations that may not be tolerated by an employer in a competitive market.  
In contrast to these opinions, there are two May 2013 VA mental health opinions.  A May 2013 VA mental health examiner determined that the Veteran had occupational impairment with reduced reliability and productivity due to his service-connected PTSD, but opined that the Veteran was less likely as not unemployable due to his PTSD.  The examiner noted that the Veteran's anger and irritability have significantly affected his employment as he is no longer working at his family bar secondary to chronic angry outbursts toward customers.  However, the examiner also documented that the Veteran reports being able to function adequately in areas not requiring frequent interactions in a professional capacity, such as a in his relationship with his wife and his friends.  Consequently, the examiner found that there was insufficient evidence to suggest that the Veteran is unable to be employed in any capacity due to PTSD, opining that it is possible he would be able to work in a setting with fewer people and limited contact with others especially customers.  Therefore, the examiner concluded that the Veteran is less likely as not unemployable as a result of his PTSD.

Another VA examiner reviewed the claims file and offered a medical opinion in May 2013.  The examiner opined that the Veteran was capable of performing a sedentary job, but less likely able to perform a physical one.  The examiner noted that the Veteran reported that he left the family business due to personal interaction issues and last worked as a manager in 2011.  However, the examiner also noted reported playing golf, visiting friends, visiting the family bar, working around the house, planting flowers and trees, and painting the house.  He said that he and his wife traveled to their home in Florida for a few months a year.  Contrary to his prior assertions that his PTSD prevented him from working, he reported that the biggest reason he could not work was that he had difficulty walking because of his back, knees, and neuropathy of the feet, none of which are service-connected disabilities.  He also reported that his hands were weak due to carpal tunnel syndrome, which is a service-connected condition; however, he has not alleged that his carpal tunnel syndrome renders him unemployable.  

Upon consideration of all of the above evidence, the Board finds that it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability, specifically his service-connected PTSD.  The Board first determines that the Veteran's employment is no more than marginal.  The exact nature of the Veteran's role in the family business is uncertain, primarily because the Veteran describes his activities as ranging from primarily cleaning the bar to managing the bar.  A January 2003 VA primary care note indicates that he reported that he was the bar owner and manager.  During the April 2005 VA examination, he reported that he was the manager and would schedule work for people, do errands, and watch over the business.  A November 2005 VA outpatient treatment report reflects that the Veteran described himself as active in the management of the bar.

On his September 2006 application, the Veteran reported that he primarily cleaned the bar; however, during an RO hearing later that month he stated that he cleaned, set-up for the next day, did the ordering using inventory sheets, and did the banking and a little bit of bookkeeping.  September 2006 and May 2010 VA mental health outpatient notes document his report that he worked full time as a manager.  During the May 2013 VA examination, he reported that while he was working at the family business, he bartended, cooked, ran errands, banked and did various managerial type jobs.

There is some indication that the Veteran's duties may have increased over time, from cleaning the bar in 2006 to managing the bar in 2013, but he also reported that he managed the bar in 2005.  Moreover, the May 2007 treatment provider noted that the Veteran "attempted" to work at the bar.  VA treatment notes indicate that this provider saw the Veteran repeatedly, which suggests that she would have an accurate understanding of the Veteran's work situation.  In light of these facts, the Board questions the credibility of any of the Veteran's statements characterizing his responsibilities at the bar, to include his assertions that he worked full-time and consequently independently, as a manager.  

Moreover, none of the Veteran's work descriptions addresses the area of primary concern according to the statements of EY, that things "get out of hand" and that the Veteran's anger drives customers away.  His treatment provider indicated that but for his sisters, the Veteran would not be employed.  Consequently, the Board determines that the whatever duties and success the Veteran has experienced in working in the family business is at least as likely as not due to his sisters' management of his responsibilities and monitoring of his behavior.   In light of this analysis, the Board finds that it is at least as likely as not that the Veteran's work environment at the bar was sheltered and therefore, no more than marginal.

In addition, the Board concludes that the Veteran is unable to obtain or maintain more than marginal employment due solely to his service-connected PTSD.  The Board acknowledges the Veteran's various statements noted in VA examination reports regarding the Veteran's other activities with his wife and friends and his apparent assertion in May 2013 that it is physical disabilities of his back and knees, and feet that preclude him from working.  However, that he can apparently freely engage in close social relationships does not negate a finding that his activities in a professional setting need to be monitored and managed.  Moreover, while any indication that the Veteran's nonservice-connected disabilities keep him from working weighs against the claim, as the May 2013 report by the Veteran is the first and only indication that it is nonservice-connected disabilities that prevent him from working, the Board determines that it does not outweigh other evidence in support of the claim.  

Finally, with regard to the May 2013 VA examiner's finding that the Veteran could engage in sedentary employment that did not involve much direct interaction with customers, the Board finds that the evidence against this conclusion is of equal probative value.  In particular, the Board affords as much weight to the April 2016 private vocational expert's opinion that the Veteran's symptoms would require accommodations that may not be tolerated by other employers.  While this statement is speculative to some extent, for the Board to find that it means that the Veteran would be employable in some work environments by particular employers willing to accommodate his needs would be akin to the Board finding that the Veteran is employable in other sheltered work environments outside the family business.  Consequently, the Board determines that the Veteran's ability to engage in sedentary employment without interaction with customers is at least as likely as not predicated on having an employer willing to manage and monitor his work and behavior to a greater degree than usually found in the job market. 
Therefore, the Board determines that the evidence that the Veteran is unable to obtain and maintain substantially gainful employment, or in other words, more than marginal employment, due solely to service-connected disability is in equipoise.  The claim of entitlement to TDIU is, therefore, granted. 


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


